Citation Nr: 9918676	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-23 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoporosis.

2.  Entitlement to service connection for a nasal disorder, 
currently diagnosed as allergic rhinitis (claimed as 
sinusitis).

3.  Entitlement to service connection for a bilateral elbow 
disability, claimed as elbow pain, limited motion, and loss 
of strength, and currently diagnosed as lateral 
epicondylitis.

4.  Entitlement to service connection for a left knee 
disability, claimed as knee pain and limited motion.

5.  Entitlement to a compensable evaluation for gastritis.

6.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the lumbar spine and bilateral shoulders.


7.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the cervical spine with 
radiculopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to June 
1975 and from June 1979 to May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, among other things, denied entitlement to 
service connection for osteoporosis, sinusitis, a bilateral 
elbow disability, and a bilateral knee disability on the 
grounds that the claims were not well grounded.  The RO also 
granted entitlement to service connection for gastritis, 
arthritis of the lumbar spine 

and bilateral shoulders, and degenerative joint disease of 
the cervical spine.  The veteran appeals the denial of 
service connection and the assignment of the current 
disability ratings.  

Further, the Board notes that the veteran's claim for a knee 
disability has been variously developed as a bilateral knee 
disorder.  However, based on the veteran's original claim and 
testimony at a personal hearing, the Board finds that the 
issue is properly characterized as a left knee disorder only.  
Moreover, the issue of entitlement to an evaluation in excess 
of 10 percent for arthritis of the lumbar spine and bilateral 
shoulders will be discussed only in the REMAND section of 
this Board decision.

Finally, with respect to the issues for which service 
connection was granted, in view of the recent guidance, the 
issues before the Board are taken to include whether there is 
any basis for "staged" ratings at any pertinent time, to 
include whether a current increases are in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the statement 
of the case and the supplemental statements of the case have 
indicated that all pertinent evidence has been considered, 
and the RO has determined that the currently assigned percent 
ratings are to be assigned for the entire period at issue, 
the Board can proceed with its review without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  Osteoporosis is not currently shown based on the evidence 
submitted for the record.

3.  The veteran was diagnosed with allergic rhinitis in 
service and has post-service evidence of rhinitis.  


4.  In view of the relative equipoise of evidence, the record 
reflects that the veteran's nasal disorder, currently 
diagnosed as rhinitis, most likely had its onset during 
active service.

5.  A bilateral elbow disorder was not shown during the 
veteran's period of active duty.

6.  The evidence does not relate the current lateral 
epicondylitis with any in-service event or occurrence.

7.  The veteran has not submitted evidence of a medical nexus 
between a claimed bilateral elbow disorder in service and 
current lateral epicondylitis.

8.  A left knee disorder was not shown during the veteran's 
period of active duty.

9.  The evidence does not relate the current left knee 
disability with any in-service event or occurrence.

10.  The veteran has not submitted evidence of a medical 
nexus between a claimed left knee disorder in service and any 
current left knee diagnoses.

11.  The veteran's gastritis is currently manifested by 
subjective complaints of abdominal pain, associated with 
intermittent nausea and occasional heartburn.  

12.  Current objective findings of the veteran's gastritis 
show that the abdomen was soft and depressible, with 
abdominal tenderness.  An upper endoscopy showed no evidence 
of hiatal hernia, gastroesophageal reflux, disease, or 
ulcerations. 

13.  There is no objective clinical evidence of gastritis, 
ulcers, gastrointestinal reflux disease, hiatal hernia, or 
persistent symptoms with considerable impairment of health 
due to gastrointestinal pathology.


14.  The veteran's cervical spine disability is currently 
manifested by subjective complaints of pain.

15.  Current objective findings of the veteran's cervical 
spine disability include normal range of motion, and no 
evidence of sensory deficits or circulatory disturbances.  

16.  There is no objective clinical evidence of ankylosis, 
moderate limitation of motion, or neurological involvement.  


CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for 
osteoporosis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1998).

2.  With resolution of reasonable doubt in the veteran's 
favor, a nasal disorder, currently diagnosed as allergic 
rhinitis (claimed as sinusitis), was incurred during active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1998).  

3.  A claim for service connection for a bilateral elbow 
disability, claimed as elbow pain, limited motion, and loss 
of strength, and currently diagnosed as lateral 
epicondylitis, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303(b) (1998).

4.  A claim for service connection for a left knee 
disability, claimed as knee pain and limited motion, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).


5.  The criteria for a compensable evaluation for gastritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 
4.113, 4.114, Diagnostic Codes (DCs) 7307, 7319, 7346 (1998).

6.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the cervical spine with 
radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71, 4.71a, DCs 5010-5003, 
5287, 5290, 5293 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims for entitlement to service 
connection, the threshold question that must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service 

incurrence or aggravation of a disease or injury, and medical 
evidence of a nexus between the in-service injury or disease 
and current disability.  See Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, relates the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  As discussed below, except for the claim of 
entitlement to service connection for sinusitis, the Board 
finds that the claims are not well grounded.

With respect to the claims for increased ratings, to include 
whether staged ratings are appropriate, the Board notes that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  

However, the Board will consider only those factors contained 
wholly in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998). 

I.  Entitlement to Service Connection for Osteoporosis

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of osteoporosis.  
Post service medical records also fail to show a diagnosis of 
osteoporosis.  At a personal hearing in October 1997, the 
veteran testified that he based his claim on his back 
problems, pain in his shoulders and neck, and weakness in his 
arms.  He admitted that no physician had ever told him he had 
osteoporosis but he indicated that it was possible that his 
friends in the medical profession may have told him he had 
osteoporosis but he could not recall.

After a review of the evidence, the Board must conclude that 
the veteran's contention, to the effect that he has 
osteoporosis, is not supported by the record.  In particular, 
the Board must point out that the post-service medical 
evidence does not indicate that he is currently being treated 
or has ever been treated for osteoporosis.  Further, in light 
of the veteran's testimony and the separate claims for his 
back, shoulder, and neck, the Board concludes that this claim 
is essentially subsumed by the other claims before the Board.  
Accordingly, since service connection cannot be granted for a 
disability that is not currently manifested, the Board must 
find that the veteran has not submitted evidence sufficient 
to justify a belief by a fair and impartial individual that 
service connection for osteoporosis could be granted, as 
required under the provisions of 38 U.S.C.A. § 5107(a).  See 
also Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).  
Thus, the claim for service connection for osteoporosis is 
not well grounded and is therefore denied.


II.  Entitlement to Service Connection for a Nasal Disorder, 
Currently Diagnosed as Allergic Rhinitis (Claimed as 
Sinusitis)

Initially, the Board finds that the veteran's claim for 
entitlement to service connection for a nasal disorder is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); that is, he has presented a claim 
that is plausible.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

A review of the veteran's service medical records reveals 
that the veteran was diagnosed with allergic rhinitis in 
January 1975, during his first period of active duty service.  
He was also noted at one point to be accepted for Flying 
Class II with a waiver for allergic rhinorrhea.  In a May 
1975 separation examination, it was noted that his reported 
sinusitis and hay fever referred to congestion, ascribed to 
allergies, but not actual sinusitis.  In August 1981, he 
related a one week history of headaches.  An X-ray showed 
density in the frontal sinus.  He had upper respiratory 
infections in August 1981 (diagnosed as sinusitis), July 
1983, August 1984, and February 1992, all which resolved 
without difficulty.

In an October 1995 VA general medical examination report, the 
veteran related a history of chronic allergic rhinitis.  He 
indicated that his nose was either stopped up or runny but he 
was on no medication.  He stated that it had been going on so 
long that he was used to it.  He also related a history of 
chronic sinus problems.  Physical examination was negative.  
An X-ray showed normal translucency of the paranasal sinuses.  
The final diagnoses included history of chronic allergic 
rhinitis and recurrent sinusitis.  Outpatient treatment 
records show that the veteran sought treatment for rhinitis 
and was prescribed nasal spray and oral medication.  


In a personal hearing, the veteran testified that he 
developed problems with his sinuses rather early in service.  
He indicated that he was grounded from flying for rhinitis 
and sinusitis.  He was diagnosed with several common 
allergies and desensitized with shots with essentially no 
change in his condition.  He indicated that he continued to 
have problems during his second period of service but just 
learned to live with it and took over-the-counter medication.  
Since service, he has had drainage, congestion, and 
headaches.  Medications included Motrin, ibuprofen, aspirin, 
Tylenol, or sinus medication when he became really congested, 
which was approximately twice a month.  

The Board finds, based on the evidence of record, that the 
evidence is in relative equipoise as to whether the veteran's 
allergic rhinitis was incurred during active duty service.  
There is uncontroverted evidence of allergic rhinitis in 
service beginning during his first period of active duty.  In 
addition, while the VA general medical examination report did 
not show active pathology, there is post-service, on-going 
medical evidence of allergic rhinitis.  Further, there is no 
indication that any disability preexisted active duty.  Based 
on the above, the Board finds that the evidence is, at a 
minimum, in relative equipoise as to whether the veteran's 
allergic rhinitis was incurred while on active duty.  
Consequently, reasonable doubt should be resolved in favor of 
the veteran and service connection for a nasal disorder, 
currently diagnosed as allergic rhinitis (claimed as 
sinusitis), is, accordingly, granted. 

III.  Entitlement to Service Connection for a Bilateral Elbow 
Disability, Claimed as Elbow Pain, Limited Motion, and Loss 
of Strength, and Currently Diagnosed as Lateral Epicondylitis

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of bilateral elbow 
disabilities.  In mid-1986, he sought treatment for, among 
other things, pain in the arms, weakness, and numbness.  

However, it appeared to be related to cervical spine 
pathology, which is currently service connected.  Although 
there is no separation examination associated with the claims 
file, there is no indication of any inservice history of 
injury to either elbow.  

In May 1996, the veteran sought private medical treatment for 
a six month history of left elbow pain, which he attributed 
to weight lifting.  He denied numbness, tingling, or other 
trauma.  Physical examination revealed mild tenderness over 
the lateral epicondyle and pain with resisted dorsiflexion of 
the wrist.  There was no atrophy or instability.  Full range 
of motion was noted.  The clinical impression was mild 
chronic bilateral lateral epicondylitis.  An icing regiment, 
restricted heavy lifting, and Lodine was prescribed.  VA 
outpatient treatment records indicate complaints of bilateral 
elbow pain.

At a personal hearing, the veteran testified that he first 
had problems with his elbows in the Summer of 1995.  He 
indicated that he was diagnosed with tendonitis.  Medication 
was prescribed but he related that it took one year for the 
condition to improve.  He reflected that he still had 
problems with the left elbow but the right elbow was 
improved.  He took ibuprofen and aspirin if the disorder 
flared.  

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the veteran 
did not have a bilateral elbow disability during service.  
Importantly, by his own admission, he did not develop 
symptoms of left elbow pain until in the Summer of 1995, or 
several months after service separation.  The medical 
evidence references symptoms in approximately December 1995-
January 1996.  Therefore, the evidence does not show that his 
present complaints of a bilateral elbow disability are the 
result of disease or injury incurred in service.  

In point of fact, at the time the veteran first sought 
treatment for left elbow pain, he attributed it to weight 
lifting and made no mention of any problems related to 
service.  Such reported history was given in conjunction with 
necessary medical treatment, and is therefore highly 
probative.  Because the evidence fails to show a 

bilateral elbow disorder in service, his subsequent 
manifestation of a bilateral elbow disorder cannot be said to 
be service connected.  Further, he is not entitled to the one 
year presumption because there is no evidence of arthritis or 
degenerative joint disease, or any other chronic diseases 
entitled to a legal presumption.

IV.  Entitlement to Service Connection for a Left Knee 
Disability, Claimed as Knee Pain and Limited Motion

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a left knee 
disability.  In addition, there is no indication of any 
inservice history of a left knee injury of any kind.

In the October 1995 VA spine examination report, the veteran 
complained of a two week history of knee pain medially 
without any giving out or locking episodes.  Physical 
examination revealed no postural abnormalities, fixed 
deformities, or numbness or weakness.  The final diagnoses 
included recent onset of left knee pain, possibly tendinitis.  

In May 1996, the veteran sought treatment for, among other 
things, left knee pain.  He related that the left knee began 
bothering him four to five years previously but had been 
tolerable.  He indicated that it had become worse in the past 
year, including occasional swelling, popping, and medial 
pain.  He denied hip, thigh, or groin pain, fever, chills, or 
constitutional symptoms.  Examination revealed full range of 
motion with no calf pain.  Distal pulses were intact, and 
there was no ligamentous laxity or instability.  The patella 
was tracking normally.  There was mild tendinitis of the 
proximal patellar tendon and obvious tenderness over the 
medial compartment.  An X-ray reportedly showed no acute or 
chronic osseous abnormalities and no degenerative arthritis 
changes noted.  The final diagnosis was rule out medial 
meniscus tear, left knee.  Icing and quad strengthening were 
recommended with possible injection if no improvement in 
symptoms.


At a personal hearing in October 1997, the veteran testified 
that he had virtually daily problems with his left knee.  He 
related that he had to stop jogging and that it was painful.  
He indicated that he had problems in service but did not seek 
treatment because it was not bad.  Now, his knee would buckle 
and he tried to wrap it to jog but it did not help.  He 
reflected that the real pain started in April 1995, while he 
was on terminal leave.  He denied any problems at all with 
his right knee.

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the veteran 
did not have a chronic left knee disability during service as 
evidenced by a lack of treatment during that time.  Further, 
although he mentioned problems with knee pain at an October 
1995 VA examination, by his own admission, the symptoms had 
been there for only two weeks.  In addition, he did not seek 
direct treatment for a left knee disorder until May 1996, 
nearly one year after service separation.  At that time (and 
at his hearing), he indicated that his left knee problems had 
started in service.  However, the veteran's assertions are 
deemed to be less credible in light of the service medical 
records showing no findings indicative of a chronic left knee 
impairment during service.  Because the evidence fails to 
show a chronic left knee disorder in service his subsequent 
manifestation of a left knee disorder cannot be said to be 
service connected.  Further, he is not entitled to the one 
year presumption because there is no evidence of arthritis or 
degenerative joint disease, or any other chronic diseases 
entitled to a legal presumption.

V.  Entitlement to a Compensable Evaluation for Gastritis

The RO has rated the veteran's gastritis under DC 7307.  The 
Board will also consider DCs 7319 and 7346 for irritable 
bowel syndrome and hiatal hernia.

Under DC 7307 (hypertrophic gastritis), chronic gastritis 
with small nodular lesions and symptoms warrants a 10 percent 
evaluation.  Chronic gastritis with multiple small eroded or 
ulcerated areas, and symptoms, warrants a 30 percent 
evaluation.  

Finally, a 60 percent evaluation may be warranted for chronic 
gastritis with severe hemorrhage, or large ulcerated or 
eroded areas.  38 C.F.R. § 4.114, DC 7307 (1998).

Under the provisions of DC 7319 (irritable bowel syndrome), a 
noncompensable evaluation is warranted for mild disease, with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent evaluation is warranted for 
moderate disease, with frequent episodes of bowel 
disturbances with abdominal distress.  Finally, a 30 percent 
evaluation, the highest available under this code, is 
warranted for severe disease, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, DC 7319 (1998).

Under the provisions of DC 7346 (hiatal hernia), a 10 percent 
evaluation is warranted for two or more of the symptoms for 
the 30 percent evaluation of less severity.  A 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, DC 7346 (1998).

Further, diseases of the digestive system, particularly 
within the abdomen, which produce a common disability picture 
characterized by varying degrees of abdominal pain, anemia, 
and disturbances in nutrition are considered coexisting 
abdominal conditions and do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principles of pyramiding outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. §§ 4.113, 4.114 (1998).  Thus, the Board 
will consider the veteran's various gastrointestinal 
symptomatology as one disability but will consider the 
relevant diagnostic codes for each.


In an October 1995 VA general medical examination report, the 
veteran gave a history of stomach problems on and off, with 
sharp epigastric pain, every two to three months lasting 
three to four hours.  He related that an in-service upper GI 
series was negative.  He was treated with Pepcid and food 
modification, which had helped.  His appetite was good and he 
denied weight loss, nausea, vomiting, diarrhea, or melena.  
His weight was 171 pounds.  Physical examination revealed 
that the abdomen was soft and without organomegaly, masses, 
or tenderness.  Rectal examination was negative.  The 
prostate was normal.  Guaiac was negative.  The final 
diagnoses included history of stomach pain of undetermined 
etiology under control with Pepcid and diet modification.

In an August 1996 VA stomach examination report, the veteran 
related a history of gastric problems without systemic 
disease.  Medications included over-the-counter Pepcid AC, 
Zantac, or Axid, two to three times per week.  He complained 
of a six month history of persistent, dull right lower 
quadrant pain associated with intermittent nausea, increased 
with motion, and relieved with medication.  He could prevent 
the pain by taking a pill prior to developing symptoms.  He 
also reported occasional heartburn.  He denied vomiting, 
hematemesis, hematochezia, constipation, or melena, but had 
rare diarrhea and weight loss.  He indicated that he was 
watching his diet and exercising more, which could explain 
the weight loss.  

Physical examination revealed that the veteran weighed 159 
pounds and was in no acute distress.  The abdomen was soft, 
depressible and peristalsis was present.  He had a right 
lower quadrant surgical scar and the area was tender without 
rebounding or guarding.  Hemoglobin was 15.1 and hematocrit 
was 42.6.  An upper endoscopy showed no evidence of hiatal 
hernia, gastroesophageal reflux, disease, or ulcerations.  
The clinical impression was normal GI.  Various outpatient 
treatment records, primarily regarding other medical 
conditions, show that his weight in August 1997 was 163 lbs., 
in September 1997 was 164 lbs., and in October 1997 was 162 
lbs.


At his personal hearing in October 1997, the veteran 
testified that his first VA examination was inadequate.  He 
related that he was subsequently granted service connection 
for gastritis and assigned a noncompensable rating.  He 
complained of constant, but not severe, irritation.  He was 
on prescription Tagamet and had to be careful about what he 
ate.  He reported minor nausea, a feeling of his stomach 
gurgling, more frequent than normal bowel movements, and a 
three month history of weight loss.  He estimated his weight 
at 157 pounds but he had not been attempting to lose weight.  

The Board notes that the evidence does not support a 
compensable evaluation under DC 7307.  First, there is no 
evidence that the veteran has small nodular lesions confirmed 
with gastroscope.  Specifically, the most recent upper GI 
series showed no hiatal hernia, no gastroesophageal reflux, 
no gastrointestinal disease, and no ulcerations.  Although he 
has reported symptoms of gastrointestinal upset, 
symptomatology alone, without confirmed evidence of 
hypertrophic gastritis by gastroscope, is not sufficient to 
warrant a compensable rating under DC 7307.

Further, the evidence does not support a compensable 
evaluation under DC 7319.  A 10 percent evaluation under this 
code requires moderate irritable bowel syndrome with frequent 
episodes of bowel disturbances and abdominal distress.  In 
the most recent VA examination, the veteran denied vomiting, 
hematemesis, hematochezia, constipation, melena, or weight 
loss, and indicated that he rarely had diarrhea.  Although he 
observed at his personal hearing that he had had a 
significant weight loss over the past several months, he 
estimated his weight at 157 pounds, which was only a 2 pound 
difference from his August 1996 VA examination.  Further, at 
the hearing, he acknowledged having minor nausea and no 
diarrhea.  The Board finds that the overall clinical picture 
suggests that frequent episodes of bowel disturbances have 
not been shown, notwithstanding the veteran's on-going 
complaints of abdominal distress.  Therefore, the Board finds 
that the criteria for a compensable rating under DC 7319 are 
not met.  


Finally, the Board finds no evidence of two or more less 
severe symptoms of persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health and which would warrant a 
compensable evaluation under DC 7346.  Significantly, the 
most recent upper GI series failed to show evidence of a 
hiatal hernia.  Further, although the veteran complained of a 
variety of gastrointestinal symptomatology, there was no 
indication in the claims file that the veteran showed signs 
or symptoms of considerable impairment of health.  
Specifically, his vital signs were stable and he appeared 
well developed and well nourished.  As noted above, although 
he has testified as to a several month history of weight 
loss, the evidence shows that his weight was relatively 
stable over a several month period.  In addition, there has 
been little to no evidence of bleeding, nausea, vomiting, 
diarrhea, constipation, heartburn, night sweats, or fever or 
chills.  This evidence does not support a finding of 
considerable impairment of health that would warrant a higher 
rating under DC 7346.  

Based on the above, it is the conclusion of the Board, 
therefore, that the evidence on file does not support an 
increased rating for gastritis.  The current objective 
findings more nearly approximate those for a noncompensable 
rating, and accordingly the lower rating is for application.  
38 C.F.R. § 4.7 (1998).  

VI.  Entitlement to an Evaluation in Excess of 10 Percent for 
Degenerative Joint Disease of the Cervical Spine with 
Radiculopathy

In addition to the regulations cited above, in evaluating 
increased ratings for orthopedic disorders, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus 

warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

Further, the VA General Counsel issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who had arthritis 
and instability of the knee may be rated separately under DCs 
5010 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

The RO originally rated the veteran's cervical spine 
disability under DC 5293.  The Board will also consider DCs 
5003-5010, 5287, and 5290 for arthritis, cervical ankylosis, 
and limitation of motion.   Arthritis due to trauma under DC 
5010 substantiated by X-ray findings is rated as degenerative 
arthritis under 5003.  Under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003 (1998).  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC, a rating 
of 10 percent is warranted for each major joint or groups of 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.

Under DC 5287, cervical ankylosis in a favorable position 
warrants a 30 percent evaluation.  A 40 percent evaluation 
may be assigned for cervical ankylosis in an unfavorable 
position.  38 C.F.R. § 4.71a, DC 5287 (1998).  Slight 
limitation of motion of the cervical segment of the spine 
warrants a 10 percent evaluation under 

DC 5290.  A 20 percent evaluation requires moderate 
limitation of motion; while a 40 percent evaluation, the 
highest given under this code, requires severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5290 (1998).  

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (1998).  

In the October 1995 VA spine examination report, the veteran 
related an 8-9 year history of pain in the neck but denied 
any specific injury to his neck.  The pain radiated to both 
shoulders, left more than right.  He denied associated 
numbness or tingling; however, he avoided any strenuous 
activities such as lifting or twisting.  An MRI apparently 
revealed degenerative joint disease with nerve root 
irritation by history.  Range of motion of the cervical spine 
was forward flexion to 45 degrees, backward extension to 45 
degrees, right and left lateral flexion to 40 degrees, and 
left and right rotation to 80 degrees.  The examiner noted 
that the veteran had minimal objective evidence of pain to 
motion.  An X-ray and MRI showed some degenerative joint 
disease changes.  The final diagnosis was degenerative joint 
disease of the cervical spine with radiculopathy, mostly 
left.  Outpatient treatment notes show on-going complaints of 
neck pain and diagnoses of cervical disc disease with 
radiculopathy.  At his personal hearing, the veteran 
testified that he experienced constant tingling or numbness 
up the left side of his neck around to the back of his ears.  
He also related pain down his left arm.  


The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 10 percent 
rating for a cervical spine disability is warranted.  

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the cervical spine.  Ankylosis is 
defined as stiffening or fixation of a joint.  In the most 
recent VA examination, the veteran had apparently normal 
range of motion of the cervical spine.  Because the evidence 
does not show ankylosis of the cervical spine, there is no 
basis under DC 5287 for a higher rating.

The veteran's current rating contemplates slight limitation 
of motion under DC 5290.  As noted above, the most recent VA 
spine examination report indicates that the veteran had 
normal range of motion.  Further, there is no indication of 
more severe limitation of motion in any of the outpatient 
treatment records.  Thus, as moderate limitation of motion of 
the lumbar spine is not shown, there is no basis for a higher 
rating under DC 5290.  In addition, compensation is 
anticipated under this code for limitation of motion and a 
separate compensable rating for arthritis is not warranted.

Moreover, DC 5293 provides for a 10 percent rating for mild 
symptoms of disc syndrome.  However, the evidence does not 
reflect moderate symptoms of intervertebral disc syndrome 
with recurring attacks.  In this regard, the X-ray evidence 
shows "minimal" osteoarthritic changes in the lower 
cervical spine with narrowing of C4-C5, C5-C6, and C6-C7.  In 
addition, his symptomatology does not indicate evidence of 
neurological findings, muscle weakness, atrophy, sensory 
deprivation, or motor dysfunction.  Further, it is not shown 
that the veteran has ever had clinical evidence of muscle 
spasms, and there was minimal objective pain on 

motion in the most recent VA spine examination.  This 
"negative" clinical evidence against the assignment of a 
greater than 10 percent disability rating under DC 5293 
outweighs any uncorroborated "positive" contentions by the 
veteran as to more severe symptoms.  In the absence of 
findings of moderate intervertebral disc syndrome, with 
recurring attacks, a higher than 20 percent evaluation under 
DC 5293 is not warranted. 

The Board has also considered the veteran's complaints of 
pain, limitation of motion, and functional loss due to pain.  
However, even considering the standards outlined in DeLuca, 
supra, and the provisions of 38 C.F.R. § 4.40 et seq., there 
is no basis on which to assign a higher rating.  
Significantly, as noted above, there is no basis under the 
schedular criteria for a rating higher than the currently 
assigned 10 percent under DCs 5287, 5290, or 5293.  As also 
noted above, physical examinations revealed no limitation of 
motion, and no evidence of tenderness, spasms, fixed 
deformities, or neurological involvement.  Accordingly, the 
Board finds that the functional limitation due to pain is 
contemplated in the current assigned 10 percent rating and 
indicia of a higher rating, such as atrophy, muscle wasting, 
incoordination, weakness, excess fatigability, etc., are not 
shown.

Considering all of the evidence, the veteran's symptoms do 
not approximate the standard of cervical ankylosis, moderate 
limitation of motion of the cervical spine, or moderate 
intervertebral disc syndrome as to warrant a disability 
rating in excess of the 10 percent assigned herein.  Although 
the evidence of record established that he currently has 
symptoms of a cervical spine disability, the currently 
assigned 10 percent evaluation contemplates the pain and 
symptomatology consistent with his cervical disability.  
Furthermore, this rating contemplates the degree of 
functional limitation due to pain.  There is, therefore, no 
basis for a further increased rating under the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).


VII.  Conclusion

In conclusion, with respect to the claims for entitlement to 
service connection, the Board has examined all the evidence 
of record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claims plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  

The Board has also considered the veteran's statements and 
sworn testimony that he has had osteoporosis, a bilateral 
elbow disability, and a left knee disability since service.  
Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
relevant findings indicative of chronic disability in 
service.  The veteran lacks the medical expertise to offer an 
opinion as to the existence of current pathology, as well as 
to medical causation of any current disability.  Id.  In the 
absence of competent, credible evidence of continuity of 
relevant symptomatology, service connection is not warranted 
for osteoporosis, a bilateral elbow disability, or a left 
knee disability.

Further, where a claim is not well grounded it is incomplete, 
and VA is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. at 77-80.  In 
this case, the RO informed the veteran of the necessary 
evidence in the claims form he completed, in its notice of 
rating decision, and in the statements and supplemental 
statements of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for 
well grounded claim.  However, it has not been 

shown that medical records, if available, would satisfy the 
medical nexus requirement in order to make the claim well-
grounded.

With respect to the claims for increased ratings, the Board 
has considered the veteran's written statements and sworn 
testimony that his gastritis and cervical spine disability 
are worse than currently evaluated.  Although his statements 
and testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 
at 494-95; Miller v. Derwinski, 2 Vet. App. at 580.  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, are more probative than 
the subjective evidence of an increased disability.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  These regulations include, but are 
not limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2, 
which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran's working 
or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, a full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes 

functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  Special consideration is given to factors 
affecting function in joint disabilities under 38 C.F.R. § 
4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his gastritis and cervical spine disabilities 
are appropriately evaluated.  

The Board has also considered the veteran's contention that 
some or all the examining physicians did not sufficiently 
review the claims file or conduct an adequate examination.  
However, it appears to the Board that the examiners indicated 
an adequate familiarity with the veteran's medical history 
and appeared to conduct the physical examinations in 
satisfactory detail.  Therefore, the Board finds that the VA 
examinations were adequate for rating purposes.


ORDER

Entitlement to service connection for osteoporosis is denied 
on the basis that the claim is not well grounded.

Entitlement to service connection for a nasal disorder, 
currently diagnosed as allergic rhinitis (claimed as 
sinusitis), is granted.

Entitlement to service connection for a bilateral elbow 
disability, claimed as elbow pain, limited motion, and loss 
of strength, and currently diagnosed as lateral 
epicondylitis, is denied on the basis that the claim is not 
well grounded.  


Entitlement to service connection for a left knee disability, 
claimed as knee pain and limited motion, is denied on the 
basis that the claim is not well grounded.

Entitlement to a compensable evaluation for gastritis is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the cervical spine with 
radiculopathy is denied.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The RO has rated the veteran's arthritis of the lumbar spine 
and bilateral shoulders under DC 5010, on the basis that the 
pathology was shown by X-ray evidence only.  That is, in the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  In this case, 
shoulder X-rays showed minimal osteoarthritic changes in the 
acromioclavicular joints, bilaterally.  Lumbar spine X-rays 
showed a normal lordotic curvature and narrowing of the L5-S1 
interspace.  However, in an 

outpatient treatment record dated in August 1997, the veteran 
sought treatment for increased problems with arthritic pain 
in his neck and shoulders.  Physical examination revealed 
decreased range of motion but did not indicate the level of 
the decrease.  

Further, the Board notes that there is no current VA 
examination associated with the claims file focusing on the 
limitation of motion of the lumbar spine or bilateral 
shoulders.  Therefore, it is the Board's opinion that an 
examination is necessary to determine the current status of 
the veteran's bilateral shoulder and lumbar spine 
disabilities.  

Moreover, the Board is mindful that in DeLuca v. Brown, 8 
Vet. App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeal) (the Veterans Claims Court) found inadequate a 
physical examination that did not describe functional loss 
due to pain.  In view of the veteran's continued complaint of 
pain, contended lack of mobility, the medical evidence 
received to date, the contentions advanced, and the posture 
of the case at this time, the Board finds that additional 
development in this area is indicated.

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for lumbar spine 
and bilateral shoulder disabilities not 
already associated with the claims file.  


After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claim.  

All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  The veteran should then be scheduled 
for an appropriate VA examination in 
order to determine the nature and 
severity of his current lumbar spine and 
bilateral shoulder disabilities.  
Initially, the examiner is requested to 
review the claims file, including all 
service medical and post-service medical 
reports of record and adequately 
summarize all of the relevant history, 
including relevant treatment and previous 
diagnoses regarding the veteran's lumbar 
spine and bilateral shoulder 
disabilities.  

Then, the examiner is requested to 
provide an opinion as to the nature, 
extent, and severity of all 
symptomatology of the veteran's lumbar 
spine and bilateral shoulder 
disabilities, including all functional 
impairment 

associated therewith.  All indicated 
tests and studies should be performed, 
including, but not limited to, objective 
range of motion values, expressed in 
degrees.  The examiner should specify, on 
the examination report, what constitutes 
a full range of motion.  If limited 
motion is demonstrated, an opinion as to 
any increased functional loss due to 
painful use, weakness, excess 
fatigability, and/or incoordination of 
such affected part should be rendered.  

The examiner should also confirm whether 
the veteran has signs or symptoms of 
arthritis in the lumbar spine and 
bilateral shoulders.  If there are no 
indicators of arthritis, that too should 
be set forth in detail.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report.  If 
additional examinations are deemed 
necessary, they should be scheduled.  The 
claims file must be made available to the 
examiner for review purposes prior to the 
examination, and the complete examination 
report, including any X-ray reports, 
should be associated with the claims 
file. 

3.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, No. 
98-2267 (U.S. Vet. App. May 4, 1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and 

completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (compliance 
of a Board directive is neither optional 
nor discretionary).  Where the remand 
orders of the Board or the Veterans 
Claims Court are not complied with, an 
error exists as a matter of law for 
failure to ensure compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

5.  The RO should then readjudicate the 
issue of entitlement to an increased 
evaluation for arthritis of the lumbar 
spine and bilateral shoulders.  In the 
event the benefits sought are not 
granted, the veteran should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Veterans Claims Court for additional 
development or other appropriate action must be handled in an 

expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeal

 

